COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause number:               01-14-00329-CV
Style:                      Fariha Ashfaq
                            v Mohammad Ashfaq
                  *
Date motion filed :         June 24, 2014
Type of motion:             Motion for Extension of Time to File Reporter’s Record
Party filing motion:        Court Reporter
Document to be filed:       Reporter’s Record

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                  The Clerk is instructed to file the document as of the date of this order
                  Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          The reporter’s record was filed on July 2, 2014. Accordingly, the court reporter’s motion for an
          extension of time to file the reporter’s record is dismissed as moot.


Judge's signature: /s/ Jane Bland
                   Acting individually           Acting for the Court

                  Panel consists of ______________________________.

Date: July 3, 2014




November 7, 2008 Revision